Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Suzuki et al. (JP 2010-099979), Watanabe (JP 2013-188880), Inamoto et al. (JP 04-372668), and Fukuda et al. (WO 2016/072450).
Suzuki discloses a functional film comprising a plastic film, heat shielding layer, composite UV absorber layer having a layer A containing a UV absorber having an absorption wavelength of 350 to 420 nm and a layer B containing a second UV absorber having an absorption wavelength 345 nm or less, and a hard coating.  However, Suzuki is silent to the claimed mold release layer or treatment.  Watanabe discloses a decorative transfer film comprising release layer, a first hard coat layer, a second hard coat layer, a primer layer, decorative printing layer, and an adhesive layer on the surface of a support film.  However, Watanabe is silent to a second primer layer and the each layer containing the claimed UV absorber.  Inamoto discloses a top coating composition that includes two kinds of UV absorbers, wherein one absorber has a maximum absorption range of 280 to 320 nm and the other one is from 321 to 380 nm.  However, Inamoto is silent to the claimed further layers and structure.  Fukuda discloses a decorative transfer film having a hard coat, release layer, primer layer, decorative layer, and substrate.  However, Fukuda is silent to the primer layer having two layers making up the primer layer, wherein each primer layer contains a UV absorber as claimed.  As such, the present claims are found to be novel and unobvious over the prior art of record and are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783